Citation Nr: 1018430	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-22 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Cincinnati, Ohio


THE ISSUES

1.  Entitlement to payment or reimbursement of the cost of 
medical expenses incurred from October 29, 2007, to November 
6, 2007, at St. Luke Hospital East.

2.  Entitlement to payment or reimbursement of the cost of 
medical expenses incurred on November 21, 2007, at The Kidney 
and Hypertension Center.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

According to the Cincinnati VAMC, the Veteran has active 
military service from April 1960 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2007 and February 2008 
decisions of the VAMC in Cincinnati, Ohio.

The Veteran requested a hearing before the Board in two 
separate substantive appeals dated in August 2008.  A hearing 
was scheduled for August 11, 2009, at the VA Regional Office 
in St. Petersburg, Florida.  In July 2009, the Veteran 
indicated that he would not be able to attend the hearing.  
The Veteran did not attend the hearing and he has not filed a 
motion for a new hearing.  Under these circumstances, the 
Board finds that the Veteran has been afforded his 
opportunity for a hearing and that his request to testify 
before the Board has been withdrawn.  38 C.F.R. § 20.704(d) 
(2009). 

The Board notes that Saint Luke Hospital East is listed as 
the facility for the medical expenses incurred from October 
29, 2007, to November 6, 2007.  The claims file reveals 
several entities apparently affiliated with St. Luke Hospital 
East have requested reimbursement.  Those entities are 
addressed below and as the claim stems from care provided at 
St. Luke Hospital East the characterization of the claim 
remains as identified on the title page.

It is also noted that copies of the pertinent claims and 
rating decisions do not appear within the claims file; 
however, the Fee Services Division of the VAMC has documented 
the dates of the claims, rating decisions and reasons for 
denial, as outlined herein.  Under the presumption of 
regularity the VAMC is presumed to have received the claims 
and issued the rating decisions on the dates and for the 
reasons documented by Fee Services.  Ashley v. Derwinski, 2 
Vet. App. 62 (1992).

(The decision below addresses the issue of entitlement to 
payment or reimbursement of the cost of medical expenses 
incurred from October 29, 2007, to November 6, 2007, at St. 
Luke Hospital East.  The issue concerning the treatment that 
occurred at The Kidney and Hypertension Center on November 
21, 2007, is addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  On November 15, 2007, St. Luke Hospital East (a.k.a. 
Riverhills Healthcare, Inc.) filed a claim for payment or 
reimbursement for emergency services from October 29, 2007, 
to November 6, 2007, and immediately thereafter the 
Cincinnati VAMC requested additional evidence from St. Luke 
Hospital East, which failed to respond to the VAMC's request 
within 30 days of receipt of the request.

2.  On November 16, 2007, The Kidney and Hypertension Center 
filed a claim for payment or reimbursement for emergency 
services from October 29, 2007, to November 6, 2007, and 
immediately thereafter the Cincinnati VAMC requested 
additional evidence from The Kidney and Hypertension Center, 
which failed to respond to the VAMC's request within 30 days 
of receipt of the request.

3.  On December 5, 2007, Emergency Care Physicians of 
Northern Kentucky filed a claim for payment or reimbursement 
for emergency services from October 29, 2007, to November 6, 
2007, and immediately thereafter the Cincinnati VAMC 
requested additional evidence from Emergency Care Physicians 
of Northern Kentucky, which failed to respond to the VAMC's 
request within 30 days of receipt of the request.

4.  On February 20, 2008, the Fire Department of Bellevue 
Dayton filed a claim for payment or reimbursement for 
emergency services from October 29, 2007, to November 6, 
2007.

5.  On February 25, 2008, Northern Kentucky Heart PSC filed a 
claim for payment or reimbursement for emergency services 
from October 29, 2007, to November 6, 2007.

6.  On February 25, 2008, Radiology Associates filed a claim 
for payment or reimbursement for emergency services from 
October 29, 2007, to November 6, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
emergency medical expenses at St. Luke Hospital East have not 
been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Through a June 2008 notice letter, the Veteran was notified 
of the information and evidence needed to substantiate the 
medical expense reimbursement claim concerning St. Luke 
Hospital East.  The letter also notified the Veteran that VA 
was responsible for obtaining relevant records from any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the complete notice was not provided until after the 
claim was initially adjudicated, the claim was properly re-
adjudicated in July 2008, which followed the June 2008 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  Consequently, a remand of this issue for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with this 
issue on appeal.  The issue turns on whether claims for 
reimbursement were filed on a timely basis by St. Luke 
Hospital East, and its affiliated vendors, and whether 
certain vendors responded in a timely fashion to requests 
made by the Cincinnati VAMC.  

Laws and Regulations

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002 & Supp. 
2009).  The first statute applies to veterans either service 
connected for at least one disability at the time they sought 
treatment or who were participants in a vocational 
rehabilitation program.  The Veteran does not contend, and it 
is not shown, that he is service connected for any disability 
or is a participant in a vocational rehabilitation program.  
As such, consideration of payment or reimbursement under 38 
U.S.C.A. § 1728 is not warranted.

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008 (2009).  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions: 

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

(The Board notes that the Veterans' Mental Health and Other 
Care Improvements Act was enacted in October 2008, during the 
pendency of the appeal.  Pub. L. No. 110-387, 122 Stat. 4110 
(2008).  This act, among other things, revised 38 U.S.C. 
§§ 1725 and 1728.  In regards to section 1725, VA now shall 
provide payment or reimbursement for the treatment if the 
above-listed requirements are met.  That is, payment or 
reimbursement is no longer discretionary.  Additionally, the 
provision that pertains to a continued medical emergency has 
been revised.  Such changes are not readily applicable to the 
Veteran's claim because it turns on the timeliness of the 
filing of claims and responses from the claimants.)

Significantly, whether or not the above-identified conditions 
are met, to receive payment or reimbursement for emergency 
services, a claimant must file a claim within 90 days after 
the latest of the following:  (1) July 19, 2001; (2) the date 
that the veteran was discharged from the facility that 
furnished the emergency treatment; (3) the date of death, but 
only if the death occurred during  transportation to a 
facility for emergency treatment or if the death occurred 
during the stay in the facility that included the provision 
of the emergency treatment; or (4) the date the veteran 
finally exhausted, without success, action to obtain payment 
or reimbursement for the treatment from a third party.  
38 C.F.R. § 17.1004(d).

If after reviewing a claim the decisionmaker determines that 
additional information is needed to make a determination 
regarding the claim, such official will contact the claimant 
in writing and request additional information.  The 
additional information must be submitted to the decisionmaker 
within 30 days of receipt of the request or the claim will be 
treated as abandoned, except that if the claimant within the 
30-day period requests in writing additional time, the time 
period for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained.  38 C.F.R. § 17.1004(e).

Analysis

The Veteran is seeking reimbursement of payment of medical 
expenses he incurred at St. Luke Hospital East from October 
29, 2007, to November 6, 2007, when he sought treatment for 
acute renal failure.  The Veteran was enrolled in the VA 
healthcare system at the time he was admitted to St. Luke 
Hospital East for emergency treatment and he does not 
apparently otherwise have health insurance.

In total, six vendors apparently affiliated with St. Luke 
Hospital East filed claims for reimbursement in connection 
with the treatment that occurred from October 29, 2007, to 
November 6, 2007.  Three of those entities filed claims for 
reimbursement within 90 days of the date that the Veteran was 
discharged from St. Luke Hospital East, while three of them 
did not.

Saint Luke Hospital East (a.k.a. Riverhills Healthcare, 
Inc.), The Kidney and Hypertension Center, and Emergency Care 
Physicians of Northern Kentucky submitted claims for 
reimbursement on November 15, 2007, November 16, 2007, and 
December 5, 2007, respectively.  Thus, they filed within the 
90-day period.  Each of these claims was immediately returned 
to each respective vendor by the Cincinnati VAMC along with a 
letter requesting additional information, including VA Form 
10-583R and all medical documentation.  Only Saint Luke 
Hospital East and The Kidney and Hypertension Center 
responded by providing the records pertaining to the 
Veteran's emergency care.  However, the VAMC received these 
records in June 2008.  

The Fire Department of Bellevue Dayton filed a claim for 
reimbursement on February 20, 2008.  Northern Kentucky Heart 
PSC and Radiology Associates each filed a claim for 
reimbursement on February 25, 2008.  

With respect to the entities that filed their reimbursement 
claims in a timely fashion, none submitted any requested 
additional information within 30 days after the VAMC's 
request.  Of these entities, only two provided any medical 
documentation, albeit in June 2008, well after 30 days 
following the VAMC's request in November 2007.  No entity 
requested an extension of time to comply with the VAMC's 
request.  Accordingly, these "claims" were abandoned.

With respect to the remaining entities, the Board notes that 
they each had until February 4, 2008, to file their claims.  
See 38 C.F.R. §§ 3.110, 20.305 (2009).  As noted above, these 
entities filed their claims after this date.  Accordingly, 
payment or reimbursement cannot be granted because the claims 
were not timely filed.

In sum, the issue of entitlement to payment or reimbursement 
of the cost of medical expenses incurred from October 29, 
2007, to November 6, 2007, at St. Luke Hospital East must be 
denied because the underlying claims from the several 
affiliated vendors were either not filed in a timely fashion 
or the respective entities failed to submit additional 
evidence within 30 days of the Cincinnti VAMC's request.  
Compliance with these requirements is mandatory.  Whether or 
not the conditions set forth in 38 C.F.R. § 17.1002 were met 
need not be addressed.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred from October 29, 2007, to November 6, 2007, at St. 
Luke Hospital East is denied.


REMAND

The Veteran is also appealing the Cincinnati VAMC's denial of 
entitlement to payment or reimbursement of the cost of 
medical expenses incurred on November 21, 2007, at The Kidney 
and Hypertension Center.  The Veteran asserts that a VA 
physician advised him to seek treatment on this date from 
this health care provider.  

The record includes two pages of medical records from the 
Cincinnati VAMC dated in November 2007.  These pages note an 
impression of a urinary tract infection and that the Veteran 
follow up at St. Luke Hospital East "as previously 
scheduled."  It is questionable whether this would 
constitute prior authorization.  See Similes v. Brown, 6 Vet. 
App. 555, 557 (1994) (remanding to the Board for 
determination, among other things, as to whether VA 
physician's statement that veteran should "go to the nearest 
hospital" constituted prior authorization); cf. Smith 
(Thomas A.) v. Derwinski, 2 Vet. App. 378, 378-79 (1992) 
(holding that VA physician's advice that arrangements had 
been made for private hospital treatment was "not the 
specific type of authorization contemplated by the 
regulation").

The question of prior authorization by VA is central to the 
issue concerning the treatment on November 21, 2007, at The 
Kidney and Hypertension Center.  It appears that there may be 
outstanding VA treatment records relevant to this issue as 
only two pages of VA treatment records have been associated 
with the claims file.  Thus, the Board finds that this issue 
should be remanded in order to obtain any additional relevant 
records from the Cincinnati VAMC.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain any of the Veteran's medical 
records from the Cincinnati VAMC not 
currently associated with the claims file 
and associate them therewith, 
particularly any records dated on or 
after November 7, 2007.  If any records 
are unavailable a notation to that effect 
should be made in the claims file.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on appeal.  
If the benefit sought is not granted, 
furnish the Veteran with a supplemental 
statement of the case (SSOC) and afford 
him an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


